 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ANTHONY STAFFORD,                            No. 2:16-CV-1403-JAM-DMC
12                         Plaintiff,
13           v.                                           ORDER
14    DOSS, et al.,
15                         Defendants.
16

17                    Plaintiff, who is proceeding pro se, brings this civil action. The matter was set for

18   an initial scheduling conference on October 9, 2019. Plaintiff appeared pro se telephonically.

19   Kelli Hammond, Esq., appeared telephonically for defendants. After considering arguments from

20   the parties concerning scheduling of this matter as well as plaintiff’s motion for an extension of

21   time and change of venue (ECF No. 43), the matter was submitted. Good cause appearing

22   therefor, the court issues the following orders:

23                    1.     Plaintiff’s motion for an extension of time (ECF No. 43) is granted;

24                    2.     The initial scheduling conference in this matter is continued to January 15,

25   2020, at 10:00 a.m., before the undersigned in Redding, California;

26                    3.     The parties may appear telephonically;

27   ///

28   ///
                                                         1
 1                  4.     The parties shall file scheduling conference statements on or before

 2   January 8, 2020, consistent with the requirements outlined in the court’s October 25, 2018, order;

 3   and

 4                  5.     Plaintiff’s motion for a change of venue (ECF No. 43) is denied.

 5

 6

 7   Dated: October 30, 2019
                                                          ____________________________________
 8                                                        DENNIS M. COTA
 9                                                        UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
